                                                                                                                                                   ( 0
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (M~dified)                                                               Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V,                                     (For Offenses Comm'itted On or After November 1, 1987)


                     Emigdio Torrez-Ceballos                                Case Number: 3:20-mj-20450

                                                                            Chandra Leigh Peterson
                                                                            Defendant's Attorney


REGISTRATION NO. 67368065                                                                                        Fil.ED
THE DEFENDANT:
                                                                                                                   MAR O6 2020
 IZl pleaded guilty to count( s) 1 of Complaint
                                          .~-----'------------t-~~=:=====J-
 •     was found guilty to count(s)
                              'l
                                                                                   -- _CLfR~ .~.:}g_i_sJRiCl COURT
                                                                                   BY        -'      •~      ,,,sc, vnNIA
                  I o f not gm ty.
       a ft er a pea                                                              =:-.-..~-.     --·-·---·-·~f?f PUTY
       Accordingly, the defendant 1s ad3udged gmlty of such count(s), which mvolve the followmg offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 •     The defendant has been found not guilty on count(s)
                                                                         -------------------
 •     Count(s)
                   - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a tefll\'.1fj

                          . ;~·,TIME SERVED                              • _________ days
                            .'(

 IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all.documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, March 6, 2020
                                                                          Date of Imposition of Sentence


Received
              - --------
              DUSM
                                                                           .fdr/tJ,r
                                                                          HbNoRABLE F. A. GOSSETT III
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:20-mj-20450
